PER CURIAM.
Because the defendant requested a jury instruction on self-defense on the counts of battery on a law enforcement officer and because there was sufficient evidence presented to warrant such an instruction, we reverse and remand for new trial. See Johnson v. State, 634 So.2d 1144 (Fla. 4th DCA 1994); O’Steen v. State, 547 So.2d 235 (Fla. 1st DCA 1989); Hudak v. State, 457 So.2d 594 (Fla. 4th DCA 1984).
Based on our disposition of the above issue, we do not reach the remaining points raised by the defendant.
Reversed and remanded.